MEMORANDUM **
Jesus Valente Loya-Sanchez, his wife Abertina Villalobos, and their sons Em-misael Loya-Villalobos and Jesus Loya-Villalobos, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process challenges to removal proceedings, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition for review.
Petitioners contend that they were entitled to apply for suspension of deportation because they filed an application for asylum prior to the effective date of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. This contention is foreclosed by our recent decision in Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003), which held that proceedings begin with the Notice to Appear, regardless of when the alien first applied for asylum. Because the petitioners’ Notice to Appear was served on April 24, 1997, the BIA properly determined that they could apply for cancellation of removal but not suspension of deportation. See id. at 1107.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.